Opinion of the Court
Robert E. Quinn, Chief Judge:
A board of review reversed the accused’s conviction of larceny on the ground that certain evidence admitted at the trial was obtained by an unlawful search. The Judge Advocate General filed a certificate in this Court asking review of the legal correctness of this determination.
On the morning of July 1, 1953, two enlisted men, of the 54th Heavy Truck Company, awakened to find  that their money had been  stolen. Both occupied the same hut, which was also tenanted by the accused. A report was promptly made to the First Sergeant. He ordered all occupants of the hut to report to the orderly room, and he directed the Charge of Quarters to search the hut for the missing money. No officers were present and the Commanding Officer was then on duty as Battalion Officer of the Day. The First Sergeant had not been given blanket authority to order a search, nor had he been authorized to make this particular search. However, in the absence of the Commanding Officer, the First Sergeant was in charge of the company.
The search uncovered a sum of money which approximated the amount and bill denominations of that stolen. The hiding place for this money was the space between a photograph of the accused’s wife and the backing of the frame which contained the picture. Later, after he was warned of his rights under Article 31, Uniform Code of Military Justice, 50 USC § 602, the accused made an oral confession to a Provost Marshal investigator. Defense counsel did not object to the testimony about the discovery of the money, but he did object to the admission in evidence of the money and the confession, on the ground that they were obtained as a result of an illegal search. Each objection was overruled.
A serious question of waiver is raised by the failure of defense counsel to object to the testimony of the search, although he attempted to exclude the physical evidence obtained by reason of the search. See: United States v. Dupree, 1 USCMA 665, 5 CMR 93; United States v. Doyle, 1 USCMA 545, 4 CMR 137. However, we assume, for the purposes of this case, that the objections actually made preserved the whole issue for appellate review.
In United States v. Swanson, 3 USCMA 671, 14 CMR 89, we held that, in the absence of all unit officers, the First Sergeant has authority to order a search when immediate action is demanded to prevent removal of the criminal goods. We believe that the facts of this case call for the application of the above rule.
Money is, ordinarily, easy to conceal and difficult to identify. See: United States v. Wilcher, 4 USCMA 215, 15 CMR 215. The thefts became known before the reveille assembly. If the thief was an occupant of the hut in which the losses occurred, it was quite probable that he had not yet had an opportunity to conceal completely the stolen property. This probability would be even greater, if, as the First Sergeant may well have believed, the thefts were committed just before their dis*579covery. Under the circumstances, an immediate search would prevent removal or more effective concealment. While, as suggested by the board of review, the same result might perhaps have been accomplished had the First Sergeant isolated the occupants of the huts, and then obtained express authority from the commanding officer, the possibility of other courses of action does not destroy the reasonableness or necessity of that which was actually taken. Accordingly, we hold that the search was legal.
The decision of the board of review is reversed. The case is returned to The Judge Advocate General of the Army for action consistent with this opinion.
Judge Latimer concurs in the result.